—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered May 4, 1992, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), a rational trier of fact could have found beyond a reasonable doubt that the defendant committed the crime charged (People v Malizia, 62 NY2d 755, cert denied 469 US 932), since the officers observed the defendant exiting the victim’s brownstone and entering a service alley with a brown bag later identified as belonging to the victim and which had been purloined from her residence. Concur — Sullivan, J. P., Ellerin, Ross, Asch and Tom, JJ.